Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.

Response to Amendment
Applicants' amendment of the claims, filed on 12/29/2021, in response to the rejection of claims 1-9 from the final office action, mailed on 09/30/2021, by amending claim 1 and adding new claims 10-12, is acknowledged and will be addressed below.

Claim interpretation
(1) In regards to the “film-forming apparatus” of Claim 1,
The film-forming, which is “deposition”, is a part of a substrate processing. More specifically, in a substrate processing apparatus, depending on a desired application on a substrate, a process by etching or deposition is determined by feeding corresponding etching gas or deposition gas into the substrate processing apparatus. In other words, feeding etching gas performs etching process and feeding deposition gas performs 
Consequently, when a substrate processing apparatus of a prior art is capable of either etching or deposition process by feeding a gas, it will be considered meeting the limitation.

Further note performing etching or/and depositing in a substrate processing apparatus is commonly known feature, for instance, see US 6444039 (lines 11-18 of col. 1), US 20070254100 ([0023]), and US 6413321 (lines 15-58 of col. 7 teaching a sequence of plasma cleaning step, which is a plasma etching step, and plasma deposition step in the same chamber).

(2) In regards to the “purge” in “a purge gas supply part configured to supply a purge gas to a first gap formed between the support member and the temperature control member” of Claim 1,
The “purge” merely indicates an identity of the gas. Different naming of a gas used in the claimed apparatus does not make the claimed apparatus distinguished from an apparatus of a prior art, thus it does not add a patentable weight to the claimed apparatus, see the MPEP citations below.
 Consequently, when an apparatus of a prior art is capable of supplying a gas into the gap formed between the support member and the temperature control member, it will be considered meeting the limitation.

(3) MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01; In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). It has further been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  While features of an apparatus may be described either structurally or functionally, claims directed to an apparatus MUST be distinguished from prior art in terms of structure rather than function (See MPEP §2114).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-6, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yendler et al. (US 20090014323, hereafter ‘323) in view of Ogahara (US 5958265, hereafter ‘265).
Regarding to Claim 1, ‘323 teaches:
Semiconductor substrate processing systems, and etching ([0003], note as discussed in the claim interpretation above, etching or depositing is an intended use of an apparatus, thus the apparatus of ‘323 is clearly capable of depositing process, which is the “film forming”, the claimed “A film-forming apparatus”);
Sustain a plasma within a processing chamber during etching ([0039]), and the vacuum environment surrounding the substrate support ([0007], note as discussed in the claim interpretation above, the etching or depositing process is performed by feeding proper gases into the processing chamber, specifically in a vacuum chamber, see “vacuum” disclosed in the cited references in the claim interpretation above, the claimed “comprising: a processing container whose interior is kept in a vacuum atmosphere when performing a film formation, wherein a reaction gas is supplied into the processing container;”);
A substrate support assembly suitable for use in a plasma etch chamber (Fig. 1, [0020]), and the electrostatic chuck 104 includes a resistive heater 122 ([0039], the claimed “a stage disposed inside the processing container and provided with a substrate heating part, the stage being configured to place a substrate thereon”);

The temperature of the cooling base 102 may be selectively heated or cooled ([0035], note Fig. 1 shows the stem 106 is surrounded by the cooling base in a center of the cooling base, thus the center is a hollow portion, the claimed “a temperature control member disposed on the rear surface of the stage and including a hollow portion formed to cover the support member, the temperature control member configured to have a controllable temperature”);
A support ring 110 is provided between the cooling base 102 and electrostatic chuck 104, such that a gap 118 is maintained between the underside of the electrostatic chuck 104 and the upper surface of the cooling base 102. The gap 118 limits the heat transfer between the electrostatic chuck 104 and cooling base 102 ([0032]), and the top or crown of the support ring 110 contacting the electrostatic chuck 104 is narrowed to provide a heat choke. Alternatively, the heat flow can be restricted through the ring 110 by choking heat transfer at the bottom of the support ring 110 by means of decreasing contact area between the ring 110 and the cooling base 102 ("reverse crown") ([0034], note the “limit the heat transfer” and “heat choke” indicate heat insulating function, thus both ring and gap are heating insulating member. Further note the ring 110 is also a ring shape disk and the gap 118 also has a disc shape due to the flat portion of the support , the claimed “a heat-insulating member having a disk shape and disposed between the stage and the temperature control member”);

Fig. 1 shows the cooling base 102 has a columnar portion in a lower portion of the base and a flat plate portion in an upper portion of the base (the claimed “wherein the temperature control member includes a columnar portion formed in a lower portion of the temperature control member, a flat plate portion formed in an upper portion of the temperature control member”);
The cooling base 102 includes one or more fluid conduits 152 formed therein. The conduits 152 are coupled to a fluid source such that the temperature of the cooling base 102 may be selectively heated or cooled ([0035], note Fig. 1 shows the conduit 152 is arranged along a circumferential direction, thus coupling the conduit 152 to the fluid source such that the temperature may be selectively heated or cooled intrinsically means a flow of the heated or cooled fluid from the fluid source is circulated in the conduit 152 by supplying the fluid from the fluid source to the conduit and returning the fluid from the conduit to the fluid source, through supplying and returning passages each connected to the fluid source, this is commonly known feature, for instance, see Fig. 1 of KR 10-2010-0105453, filed in IDS, the claimed “a flow path formed inside the flat plate portion, and a first coolant pipe and a second coolant pipe, and connected to a coolant unit, wherein a coolant is supplied from the coolant unit to the flow path through 
Fig. 1 shows the ring 110 covers a portion of the top surface of the flat plate portion. Further, the gap 118 also covers the top surface of the flat plate portion (the claimed “and wherein the heat-insulating member covers a top surface of the flat plate portion of the temperature control member”).

‘323 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: and a first coolant pipe and a second coolant pipe provided inside the columnar portion and connected to a coolant unit.

‘265 is analogous art in the field of substrate holder (title). ‘265 teaches a temperature medium supply pipe 54 connected to the temperature medium supply path 52, and a temperature medium discharge pipe 55 connected to the temperature medium discharge path 53 (lines 10-16 of col. 2, note Fig. 1 shows the passages are disposed in the columnar portion of the main block 3). 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have disposed the fluid supply and discharge paths of ‘323, within the columnar portion of the cooling base of ‘323, for its suitability with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07.

In case the applicants keep arguing the ring 110 of ‘323 is not a disk and further the gap 118 does not have a physical surface, thus it is not a disk.

‘323 further teaches the gap 118 between the bottom of the electrostatic 104 and the top of the cooling base 102 is configured to can accommodate a thin (e.g., about 0.020 to 0.060 inches) spreader plate 802. The spreader plate 802 is made of sturdy material with high thermal conductivity and high electrical resistivity (e.g., aluminum nitride, aluminum oxide, and the like). The spreader plate 802 beneficially makes heat flow from the electrostatic chuck 104 to the cooling base 102 more uniform by "spreading" any thermal non-uniformities caused by local features in the electrostatic chuck 104 or the base 102 (Fig. 8, [0058]), thus the spreader plate made of aluminum oxide, which is a ceramic, is also an insulating member having a disk shape and covering a top surface of the flat plate portion of the temperature control member.
In this case, all three including the ring 110, gap 118, spreader plate 802, together, are an insulating member.

Regarding to Claim 2,
‘323 teaches ring 110, gap 118 and spreader plate 802 ([0032] or see claim 1 rejection above, note the ring, gap and spreader plate would have been formed in an entire circumferential direction), and Fig. 1 of ‘323 shows the gap 118 and the gap 112 are coupled to each other (the claimed “wherein the heat-insulating member includes a gap formed between the heat-insulating member and the stage in an entire 

Regarding to Claims 4 and 10,
‘323 teaches support ring 110 ([0032], note Fig. 1 shows the support ring seals an peripheral region of the gap 118, the claimed “wherein the heat-insulating member includes a seal formed along a peripheral portion of a surface of the heat-insulating member that faces the stage”);
‘323 teaches an inner gas feed 140 formed through the electrostatic chuck 104 ([0041]), and Optionally, one or more gas feeds 140, 142 may be provided to provide a desired distribution of gas in the groove network 134 and outer peripheral channel 136 ([0042], note Fig. 1 shows plural gas feeds 140, 142 along the support ring, the claimed “and wherein the stage includes a plurality of through-holes that are formed along the seal to penetrate the placement surface and the rear surface and formed inward of a position at which the seal is formed” of Claim 4, and “wherein the heat-insulating member includes a seal formed along a peripheral portion of a surface of the heat-insulating member that faces the stage, and wherein the stage includes a plurality of through-holes that are formed along the seal and inward of a position at which the seal is formed to penetrate the placement surface and the rear surface in a peripheral portion of the stage” of Claim 10).

Regarding to Claim 5,
further includes an inlet, an outlet, and the coolant circulating through the flow path”).

Regarding to Claim 6,
‘323 teaches Helium or other suitable heat transfer gas is provided to the groove network 134 through an inner gas feed 140 formed through the electrostatic chuck 104 ([0041]), Optionally, one or more gas feeds 140, 142 may be provided to provide a desired distribution of gas in the groove network 134 and outer peripheral channel 136 ([0042], note a flow path is intrinsically formed from a heat transfer gas source to a starting point of the gas feed 140, 142), and the baffle seal 242 additionally sealingly circumscribes the outer gas feed 140 ([0050], the claimed “wherein the temperature control member includes a flow path to which a heat transfer gas is supplied, one end of the flow path to which the heat transfer gas is supplied being connected to a heat transfer gas supply source, and the other end of the flow path to which the heat transfer gas is supplied being connected to a heat transfer gas supply hole formed in the rear surface of the stage, a seal member being provided around the other end of the flow path to which the heat transfer gas is supplied”).

Regarding to Claim 12,
‘323 teaches the support ring 110 may be made of a material having a low coefficient of thermal conductivity relative to the base, such as titanium, among other materials. In other embodiments, the support ring 110 may be fabricated from hard anodized aluminum, high temperature plastics or other suitable material ([0033]), and The spreader plate 802 is made of sturdy material with high thermal conductivity and high electrical resistivity (e.g., aluminum nitride, aluminum oxide, and the like) ([0058], note the aluminum oxide, which is alumina, is a ceramic, the claimed “wherein the heat-insulating member is made of SUS316, titanium or ceramic”).

Claims 3 and 7, and alternatively claim 2, are rejected under 35 U.S.C. 103 as being unpatentable over ‘323 and ‘265, as being applied to Claim 1 rejection above, further in view of Gomi et al. (US 20120055403, hereafter ‘403).
Regarding to Claims 3 and 7 (and also alternatively claim 2),
‘323 teaches gap 118 and support ring 110 ([0032], note as discussed in the claim 1 rejection above, the gap, support ring and spread plate, as a group, can be interpreted as an insulating member. Further, Fig. 1 shows the support ring seals a peripheral region of the gap 118, thus it also can be interested as a seal of the insulating member, the claimed “wherein the heat-insulating member includes a seal formed along a peripheral portion of the surface of the heat-insulating member that faces the stage”).

(BOLD and ITALIC letter) of:
Claim 3: wherein the heat-insulating member includes a plurality of protrusions formed on a surface of the heat-insulating member that faces the stage, the plurality of protrusions being concentrically arranged in at least one row at intervals along a circumferential direction of the heat-insulating member so that the protrusions are brought into contact with the stage.
Claim 7: wherein the heat-insulating member includes a plurality of protrusions formed thereon and a seal provided along a peripheral portion of the heat-insulating member, the plurality of protrusions being brought into contact with the rear surface of the stage, a second gap being formed between the rear surface of the stage and the heat-insulating member.

‘403 is analogous art in the field of mounting table (title). ‘403 teaches the thermal insulators 129 formed of a plurality of small segments and provided to support the inner peripheral portion of the bottom portion of the mounting table main body 114, and support protrusions 133A at upper portions (Fig. 4, [0074], note around the protrusions, there is a gap). 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted an insulator having plural protrusions, within the gap of ‘323, for the purpose of stable supporting the electrostatic chuck by the plural protrusions. 

Further, this combination also clearly reads into the claim 2 limitation.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over ‘323, ‘265 and ‘403, as being applied to Claim 7 rejection above, further in view of Okajima et al. (US 7274006, hereafter ‘006).
Regarding to Claim 8,
As discussed in the claim 1 rejection above, Fig. 1 of ‘323 shows the gap 118 and the gap 112 are coupled to each other, thus when plural protrusions are imported within the gap 118, the gaps 118 and 112 still would have been coupled (the claimed “wherein the first gap and the second gap are in communication with each other”).

‘323, ‘265 and ‘403 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 8: and the purge gas supplied from the purge gas supply part is supplied to a plurality of through-holes provided in the stage through the first gap and the second gap.

Note it is factual that when two gaps are coupled, a gas can be filled within the gaps. 

‘006 is analogous art in the field of substrate mounting (abstract). ‘006 teaches A path for gas which is supplied from the gas introduction hole 15, passes through the 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have directly flown a gas through the gaps 112, 118, to some of the plural holes at the electrostatic chuck of ‘323, for the purpose of preventing accumulation of residues on an edge.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over ‘323 and ‘265, as being applied to Claim 1 rejection above, further in view of Nguyen et al. (US 6221166, hereafter ‘166).
Regarding to Claim 9,
‘323 and ‘265 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 8: further comprising: a clamp ring formed in an annular shape, the clamp ring being brought into contact with a portion inwardly positioned than a peripheral portion of the substrate, wherein a space is formed by the clamp ring and a peripheral portion of the stage, and the purge gas is supplied to the space through a plurality of through-holes in the stage.



Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a ring capable of clamping an edge of the substrate, thus forming a space under the ring, and then to have provided the purge gas into the space, for the purpose of preventing a processing at the workpiece edge and backside, thus preventing contamination.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ‘323 and ‘265, as being applied to Claim 10 rejection above, further in view of ‘006.
Regarding to Claim 11,
As discussed in the claim 1 rejection above, Fig. 1 of ‘323 shows the gap 118 and the gap 112 are coupled to each other, thus when plural protrusions are imported within the gap 118, the gaps 118 and 112 still would have been coupled.

‘323 and ‘265 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 11: wherein the gap and the plurality of through-holes are in communication with each other.



Response to Arguments
Applicants’ arguments filed on 12/29/2021 have been fully considered but they are not persuasive.
In regards to the 35USC103 rejection of Claim 1, the applicants argue that the support ring 110 of '323 does not have a disk shape, and does not cover the upper surface of the cooling base 102. Rather, '323 discloses that the support ring 110 contacting the electrostatic chuck 10 should be narrowed. Thus, '323 fails to disclose at least the features of "a heat- insulating member having a disk shape" and "wherein the heat-insulating member covers a top surface of the flat plate portion of the temperature control member" recited in amended Claim 1, see page 10.
This argument is found not persuasive.
First, the examiner maintains the ring shape of the support ring also can be interpreted as a disk shape, because a meaning of disk includes “a flat, thin, round object”. Further, the applicants also defines the heat-insulating ring 7, which is a ring shape, as a disk shape.
Second, the support ring partially covering a portion of the top surface still clearly reads into the “covers a top surface of the flat plate portion” of Claim 1.’
Third, the spreader plate 802 of ‘323 is also one of the heat-insulating member of ‘323. This is cited in the current rejection.


The applicants further argue that '323 fails to disclose at least the through-hole of Claims 4 and 10-11. According to FIG. 2 and paragraph [0050] of '323, '323 merely discloses that the baffle seal 242 provides a seal between the gas distribution ring 230 and the lower surface of the electrostatic chuck 104, and sealingly subscribes the outer gas feed 140. Thus, the gap 118 between the electrostatic chuck 140 and the base 102 are NOT in communication with each other, see page 12.
This argument is found not persuasive.
First, claims 4 and 10 merely require a seal and plural through-holes in the stage. Thus, as discussed in the claim rejection above, the support ring 110 clearly reads into the claimed “seal”, and one or more gas feeds 140, 142 ([0041-0042]) clearly reads into the plural holes in the stage.
Second, as the examiner clearly discussed in the claim 8 rejection above, the examiner agreed that ‘323 does not teach the gap and plural through-holes are NOT in communication with each other. The deficiency was taught by ‘006, see claims 8 and 11 rejection above. Emphasized again, the communication between the gap and through-

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718